DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4 and 6 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsiang, US 2020/0095677 in view of Kim, KR 10-2050496 (Machine Translation) and Johnson, US 2006/0027249.
	Regarding Claim 1, Tsiang teaches a semiconductor processing method comprising: 
2depositing a dielectric film on a first substrate in a substrate processing chamber3; 4
removing the first substrate having the dielectric film from the substrate 5processing chamber; 6
depositing the dielectric film on at least one more substrate in the substrate 7processing chamber, wherein the at least one substrate is removed from the substrate processing 8chamber after the dielectric film is deposited on the substrate; and 9
flowing etch plasma effluents into the substrate processing chamber after the 10removal of a last substrate having the dielectric film in with reference to Fig. 1 in paragraphs 17 and 24.
 	Tsiang teaches using carbon containing precursors with silicon precursors for depositing dielectric layers in paragraph 12 (will introduce carbon in the silicon oxide) and using NF3 as a cleaning gas as etch plasma effluents comprise 11greater than or about 500 sccm of NF3 plasma effluents, but fails to teach wherein the dielectric film comprises a silicon-carbon-oxide and etch plasma effluents comprise11 greater than or about 1000 sccm of O12OO         2 plasma effluents.
	Kim teaches a deposition process for a silicon-carbon-oxide dielectric layer on a semiconductor substrate (paragraphs 10 and 11) and teaches cleaning gas as etch plasma effluents comprising NF3 and O2 in paragraph (paragraph 13) for the benefit of cleaning the C component deposited on the processing chamber in paragraph 6.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Tsiang and use O12OO         2 effluents for the benefit of cleaning the C component deposited on the processing chamber as taught by Kim in paragraph 6.
Kim fails to teach the use of plasma effluents for the cleaning process.
Johnson teaches plasma effluents for cleaning the carbon residues comprising NF3 and O2 in paragraphs 9 – 12 and 36 for the benefit of ensuring the integrity of the subsequent deposited films in paragraph 7.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Tsiang in view of Kim and use plasma effluents for the cleaning process for the benefit of ensuring the integrity of the subsequent deposited films as taught by Johnson in paragraph 7.
Regarding the etch plasma effluents comprising11 greater than or about 1000 sccm of O12OO         2 plasma effluents, Kim teaches a 5:1 to 10:1 ratio for the O2 and NF3 flow rate (paragraph 14) and Johnson teaches the molar ratio of oxygen to fluorine contained within the process gas ranges from about 1 to about 10 (paragraph 10), but fails to teach etch plasma effluents comprise11 greater than or about 1000 sccm of O12OO         2 plasma effluents.
However, given the substantial teaching of Tsiang in view of Kim and Jojnson, it would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control these flow rates during the cleaning process through routine experimentation and optimization to achieve optimum benefits since the flow rates will depend on the composition and etching parameters such as time and temperature (see MPEP 2144.05) and it would not yield any unexpected results. 
Regarding Claim 2, Tsiang teaches flowing one or more inert gases through the processing chamber after the 3removal of the first substrate and before introducing the at least one more substrate to the 4processing chamber in paragraph 17.
	Regarding Claim 3, Tsiang teaches wherein the method 2further comprises introducing a treatment plasma to the processing chamber after the removal of 3the first substrate and before introducing the at least one more substrate to the processing 4chamber in paragraphs 16 – 20.  
	Regarding Claim 4, Tsiang teaches introducing a deposition plasma to the processing chamber after the removal of 3the first substrate and before introducing the at least one more substrate to the processing 4chamber, wherein the deposition plasma forms a silicon oxide film on surfaces of the processing 5chamber exposed to the deposition plasma in paragraphs 16 – 22 wherein the method comprises processing sequentially N substrates subsequent to the first substrate wherein the dielectric layer is deposited from the plasma formed from a silicon oxide precursor mixture.
	Regarding Claims 6 and 7, Tsiang in view of Kim and Johnson fails to teach 
23wherein the etch plasma effluents remove the dielectric film from surfaces of the processing chamber exposed to the 3deposition plasma at a removal rate greater than or about 10 /second and 1 wherein the etch plasma 2effluents remove a buildup of the dielectric film on surfaces of the processing chamber exposed 3to the deposition plasma by greater than or about 250 A.  
However, given the substantial teaching of Tsiang in view of Kim and Jojnson, it would have been obvious to one with ordinary skill in the art at the time of the invention that the etch chemistry and the parameters applied for cleaning the process chamber will have a removal rate greater than or about 10 /second and 1the etch plasma 2effluents will remove the buildup of the dielectric film on surfaces of the processing chamber exposed 3to the deposition plasma by greater than or about 250 A depending on the time and temperature and can be customized through routine experimentation and optimization to achieve optimum benefits.
	Regarding Claim 8, Tsiang teaches wherein the plasma etch 2effluents are formed from a etch plasma generated in a remote plasma system outside the 3processing chamber in paragraph 24.  1
	Regarding Claim 9, the limitations have been described earlier in rejecting Claims 1, 4 and 5.
	Regarding Claim 10, Tsiang teaches1, wherein the deposition 2plasma that forms the one or more silicon oxide films is generated from a silicon-containing 3precursor that is also used to deposit the dielectric film on the at least one substrate with reference to Fig. 1 in paragraphs 12 – 17.  
	Regarding Claim 11, the limitations were described earlier in rejecting Claim 7.
	Regarding Claim 12, the limitations were described earlier in rejecting Claim 4.
Regarding Claim 13, the limitations were described earlier in rejecting Claim 7.
Regarding Claim 14, the limitations were described earlier in rejecting Claims 1 and 4.
	Regarding Claim 15, Limitations of the Claim have been described earlier in rejecting Claim 1. Regarding the limitation of substrate processing chamber is characterized by a pressure greater than or about 1 Torr 8during the flow of the etchants into the substrate processing chamber, the limitation is taught by Johnson in paragraph 43.  
	Regarding Claim 16, the limitations were described earlier in rejecting Claim 8.
	Regarding Claim 17, Johnson teaches the etchants 2further include a carrier gas comprising at least one of helium or argon, and wherein the carrier 3gas flows into the semiconductor processing chamber at carrier gas flow rate greater than or 4about 500 sccm in paragraph 40 and in rejecting Claim 1.  
	Regarding Claim 18, Johnson teaches wherein the substrate 2processing chamber is characterized by a temperature greater than or about 300 0C during the flow of the etchants into the substrate processing chamber in paragraph 43. 1 
1 Regarding Claim 19, the limitations were described earlier in rejecting Claims 2 – 4.
Claims 5  and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsiang, US 2020/0095677 in view of Kim, KR 10-2050496 (Machine Translation) and Johnson, US 2006/0027249 as applied to claim 1 above, and further in view of Varadarajan, US 2013/0330935.
	Tsiang in view of Kim and Johnson fails to teach wherein the silicon- carbon-oxide dielectric film comprises greater than or about 10 wt.% carbon.
	Varadarajan teaches that SiOC films deposited by PECVD will usually have an atomic concentration of carbon between 30 and 60% (equivalent to greater than 10 wt% carbon) in paragraph 42 for the benefit of using SiOC for wide variety of applications in paragraph 3.
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the SiOC film deposited by Tsiang in view of Kim and Johnson comprises greater than or about 10 wt.% carbon for the benefit of using SiOC for wide variety of applications as taught by Varadarajan in paragraph 3.
Conclusion1 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        May 11, 2022